         Case 4:20-cr-00114-DPM Document 5 Filed 03/09/20 Page 1 of 1
                                                                               FILED
                                                                            U.S. DISTRICT CO
                                                                        EASTERN rnsn,·c'·r   URT
                                                                                      "    ARKANSAS

                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS    JAMEsw
                                                         By:   .
                               CENTRAL DIVISION
                                                                                            DEPCLERK

UNITED STATES OF AMERICA                   )     No. 4:20CR00114-0l DPM
                                           )
V.                                         )
                                           )
EDDIE SCOTT SEATON                         )


                               ENTRY OF APPEARANCE

      COMES NOW, Robert A. Newcomb hereby enters his appearance in behalf

of Eddie Scott Seaton in the above referenced case.

                                           Respectfully submitted:




                                           Attorney at Law
                                           Post Office Box 149
                                           Little Rock, AR 72203
                                           (501) 372-5577


                              CERTIFICATE OF SERVICE                           ~

 /'JIJ'/J ~cerJi!Y that a copy of the   foregoing were sent via Email this   f __ day of
--P/~--, 2020 to
Kristin Bryant, #2009156
Assistant U.S. Attorney
P.O. Box 1229
Little Rock, AR, 72203
(501)-340-2600
Kristin.Bryant@usdoj.gov

                                                   Ji/~~
                                                 (~i;~comb
